NICOLL, District Judge.
The question, whether the evidence of a promise to pay a debt, barred by the statute of limitations, is sufficient to take a case from the operation of the statute, is one of law for the court. Whether the evidence applies to the debt in suit, or to what portion of it, is a question of fact for the jury. In this case the promise was, “I will put up your wages for you;” clearly referring to the wages then due. The court holds the evidence sufficient to take the case out of the statute, for all the *134wages to which the promise applied. It was the province of the jury to say to what portion, or whether to the whole of the wages, the promise applied. The promise was absolute: “I will put up your wages for you.” The jury having found that the promise applied to the whole account, the court is satisfied that the verdict is correct Motion for a new trial overruled.